Title: To George Washington from Brigadier General William Smallwood, 10 February 1778
From: Smallwood, William
To: Washington, George

 

Dear sir,
Wilmington [Del.] February 10th 1778

I am much obliged by your favor received last Evening, and shall take every necessary precaution to obviate any design formed against this Post—but I am induced to think the Information was groundless, as we have now seve⟨n⟩ Prisoners taken on the Evening of the 7th, part of them taken by the mouth of Derby Creek going up with Provision, & the others above that, coming down from Philadelphia after having sold their Provisions, also a Deserter from the Roe Buck a New-England Man, who was taken some Time ago, who have heard nothing of an Embarkation—the Deserter is an intelligible Man, has been detained upwards of 12 Months on board, & has never had a secure Opportunity of escaping before Saturday afternoon, he informs there was not then a Man embark’d, & that no Ships were ready to receive them, but that he understood 30 Sail of Transports had received Orders to get ready to sail to England (this indeed may indicate something) I also have certain intelligence of pt of the Hessian Troops being posted on this Side the Schuylkill on Sunday; all which serves to shew the Quakers information was False.
In consequence of your direction, I have endeavor’d to establish a Shoe Factory, & have prepared most of the Articles for that purpose, but yet want a Superintendant, one Rutherford who formerly carried on that Business in Philada is very strongly recommended, but have avoided contracting with him, till you were made acquainted with his Terms—he will superintend any Number of hands, & conduct the Business in the best Manner, at the rate of 100 Dollars Pr Month, Rations & a Clerk found, & horse hire paid, if it shou’d be necessary in the prosecution of this undertaking, The Terms I think are high, unless the Business is extended farther than the Shoeing this Division, in that Instance it might answer better to employ a Man of his character & turn to Business, & the supplies might be more certain, than by confining our Views to a partial Supply.
I shou’d be glad of your direction upon a Proposition in Governor Johnsons Ltr, which suggesd the expediency of detatching an Officer or two to each County in Maryland, to receive and march off Reecruits, who might also (he conceives) engage some—but I am well assured nothing short of drafting will fill up our Regts.
I have done my utmost to keep the Officers & Soldiers together, but notwithstanding some of the former, & numbers of the latter have stole of[f] & some of the Convicts & Servants inlisted under the former Act in Maryland have deserted to the Enemy—we have had 12 or 15 brought back from Maryland, who have been severely punished, but nothing less than Death will restrain the Practice—there is now 8

confined on suspicion of agreeing & intending to desert, & 4 more under Sentence of Death (all Servants) three for intending (by their own confession) & one for attempting to Desert—In the latter cases I find myself under difficulty, notwithstanding the Ct Martial have passed Sentence, for under the Articles transmitted lately by you, I do not conceive a Man can be Sentenced to suffer Death for his Intention, or an Attempt, tho I view him in as criminal a Light—I am still hampered as in the case of Zedwits, & by the same Article, which I find no Remedy for, & unless there shou’d be some other Article (which I think there must be) than those sent by you, I shall still, remain at a Loss in the cases—perhaps without pestering you with my Scruples, Colo. Harrison could solve the Difficulty, by pointing out the Article under which a Man is to suffer Death for his Intention, or an Attempt, not carried into execution, I have the Honor to be with sincere Regard Yr Excellency’s most Obedt Sert

W. Smallwood

